Citation Nr: 0017991	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a testicular 
condition.  

2.  Entitlement to service connection for a sexual 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1996.  

This appeal arises from an August 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
number of disabilities, to include a testicular condition and 
sexual dysfunction.  Service connection was granted for 
residual scars, removal of lipomas of the back, ilioinguinal 
neuralgia, hypertension, hearing loss, tinnitus, lower back 
disability and irritable bowel syndrome (IBS).  The veteran 
disagreed with the denial of service connection for several 
conditions and the evaluation for residual scars, 
ilioinguinal neuralgia and IBS, and the current claims 
ensued. 

In August 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  A hearing officer's 
decision subsumed the IBS claim into a psychiatric claim, and 
granted service connection for a left thumb disorder, left 
leg radicular neuropathy, a somatization disorder with 
impaired sleep, and IBS.  The hearing officer also increased 
the evaluation for residual scars, removal of lipomas of the 
back.  The hearing officer denied service connection for all 
other issues, and denied an increased evaluation for 
ilioinguinal neuralgia.  A February 1998 letter from the RO 
was sent to the veteran notifying him of the aforementioned 
actions and asking him if the decisions made satisfied his 
appeal.  In March 1998, VA received a letter from the veteran 
indicating that he was satisfied with the RO's findings 
except that he continued to disagree with the denial of 
service connection for a testicular condition and service 
connection for sexual dysfunction.  Therefore, the other 
issues in appellate status have officially been withdrawn.  
See 38 C.F.R. § 20.204(c) (1999).  

In light of the foregoing, the only issues reflected on the 
title page are those of entitlement to service connection for 
a testicular condition and sexual dysfunction.  


FINDING OF FACT

The claims of entitlement to service connection for a 
testicular condition and sexual dysfunction are not supported 
by cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
testicular condition and sexual dysfunction are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a testicular condition and 
sexual dysfunction related to an ilioinguinal surgery that he 
had in service.  He related that he was treated many times 
for a testicular condition beginning in 1994.  

The threshold question is whether the veteran has presented 
well-grounded claims.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  For the reasons discussed below, the Board finds 
that the claims of entitlement to service connection for a 
testicular condition and sexual dysfunction are not well 
grounded.  

For a claim for service connection to be well grounded, there 
must be evidence of:  (1) a current disability (a medical 
diagnosis); (2) competent medical evidence suggesting that 
the claimed condition was either caused or aggravated by a 
service-connected disability (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Since 
a lay person does not possess the appropriate medical 
training and expertise necessary to render a competent 
opinion on a medical matter (such as the cause(s) of, or 
diagnoses for, his claimed conditions), lay statements and 
testimony, standing alone, cannot serve as a sufficient 
predicate upon which to grant service connection.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  In determining whether a 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  (West 1991).  

Service medical records show that the veteran complained 
chronically of pain in the left groin area.  In October 1994, 
it was noted that he had a long history of left groin pain 
status post paraspinal surgery in 1985.  The diagnosis was 
ilioinguinal neuralgia.  In March 1995, the veteran was seen 
at a urology clinic during which time he reported that it was 
extremely difficult to have sexual intercourse because of 
pain.  

A May 1995 neurosurgical examination noted that the notion of 
doing an orchiectomy for groin/testicular pain seemed 
unlikely to help the appellant.  By July 1995, he was seen in 
the pain management service for chronic groin pain of no 
clear etiology.  It was noted that he had failed blocks and 
failed ilioinguinal resection (probably genitofemoral).  The 
examiners indicated that there was nothing further that could 
be provided the veteran.  The diagnosis was chronic groin 
pain.  An examination by Captain Collins that month included 
the impression questionable genitofemoral/ilioinguinal 
neuroma.  In September 1995, he was seen in the 
neuropsychiatric clinic for mood swings, chronic pain, and 
excessive Tylox usage.  He complained of continuous pain and 
numbness down the posterior thigh.  A history of surgery for 
lipoma removal from the back was noted.  The wound became 
infected and several repeat surgeries occurred.  He reported 
having pain every day with symptoms similar to panic attacks 
occurring in association with the pain.  The diagnostic 
impression was symptoms consistent with panic attacks which 
may meet the criteria of panic disorder.  

At his November 1995 separation examination the appellant's 
genitourinary system was clinically evaluated as normal.

After service, the veteran underwent a VA psychiatric 
examination in June 1996.  He complained of pain associated 
with his left testicle, and related that this pain made him 
angry, irritable and anxious.  The pertinent diagnosis was 
anxiety with associated pain and alcohol abuse.  

The veteran also underwent a VA neurological examination in 
June 1996.  He complained of left inguinal and scrotal pain, 
and reported paroxysmal shooting and burning pain in the left 
groin and scrotum.  This was previously diagnosed as 
ilioinguinal neuralgia and with surgery, the ilioinguinal 
nerve was tucked into the iliac bone to relieve the pain.  He 
noted that the operation did not help the pain.  He 
complained of pain in the scrotum and left testis of such 
severity that he had requested surgeons to remove the left 
testis.  Additionally, diarrhea was associated with the pain 
at times and was diagnosed with IBS.  The pertinent 
assessment was left groin and scrotal pain due to 
ilioinguinal neuralgia.  This reportedly had been intractable 
pain, despite a trial of various modalities.  

In November 1996, the veteran underwent VA psychiatric 
examination.  He related continuation of problems in the 
testicular areas and recurrent urinary tract infections.  He 
related that he underwent surgery in the abdominal area and 
has been worse in terms of pain around the operative site.  
His main complaint is chronic pain and he stated that he 
became quite anxious and frustrated with the continuous pain.  
The pain affected the relationship with his wife and 
children.  He noted that he was unable to have sex due to the 
pain and that he woke with pain in his testicles.  Mental 
status examination showed no evidence of external anxiety and 
he was focused on his chronic pain in the belly and his 
multiple complaints of problems with the abdomen, alternating 
diarrhea and constipation, heart palpitations, trouble 
sleeping, testicular pain, left quadrant inguinal pain, 
anxiety, and moodiness.  The diagnostic impressions were 
somatoform disorder, non specific (chronic pain syndrome, 
chronic abdominal pain, and IBS); and psychological factors 
affecting physical condition.

In December 1996, the veteran underwent a VA examination for 
the purpose of answering some questions posed by the RO.  
Specifically, the examiner indicated that the etiology of the 
veteran's ilioinguinal neuralgia was unclear.  The examiner 
stated that it was most likely entrapment neuropathy.  Pain, 
according to the examiner, was aggravated by the resection of 
the nerve performed in service.  

The veteran testified before a hearing officer at the RO in 
August 1997.  He testified that he initially began having 
testicular pain after undergoing ilioinguinal nerve surgery.  
He related that he believed that the surgery was performed on 
the wrong nerve because the inner part of his thigh was numb.  
He stated that he was told he had to learn to work through 
the pain.  He testified that he was unable to ride a bicycle 
because it hurt his testicles.  He also stated that the 
doctors thought his testicular pain was coming from a hernia.  
The hernia surgery made his pain worse and he testified that 
his sexual activities were curtailed due to pain.  

VA outpatient treatment records from May 1996 to 
December 1997 were associated with the claims folder and 
reviewed in connection with the claims.  Throughout this 
time, the veteran was treated for pain in the lower abdomen 
and left testicle for left inguinal and left testicular pain.  
He was seen in the urology clinic in July 1996, and the 
examiner indicated that he had a normal penis and testicles.  
The impression was post hernia repair and testicular pain.  
Chronic pain syndrome was the assessment in September 1996.  
In November 1996, he underwent a testicular sonogram and the 
impression was normal sonography of the testicles.  An 
examination performed the same month showed no evidence of a 
recurrent hernia and both testes were of normal size.  In 
December 1997, it was noted that he underwent inguinal 
injection for left inguinal pain with initially good relief 
for days.  However, the relief did not last.  

Upon careful review of the evidentiary record, the Board 
finds that the veteran's claim is not well-grounded.  In 
order to have a well-grounded claim, the veteran has to have 
a current disability.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The veteran claims to have a testicular condition and sexual 
dysfunction.  However, neither of these claimed disabilities 
has been diagnosed as a disability and have only been related 
as symptoms of sorts in connection with the veteran's 
ilioinguinal neuralgia and somatoform disorder, for which he 
is already service-connected.  Additionally, a testicular 
sonogram showed normal testicles and physical examination 
revealed both testes were of normal size.  The veteran's 
constant complaint has been related specifically to pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
the absence of proof of any additional disability that is not 
already service-connected, there can be no valid claim.  
Brammer.  Based on the lack of evidence showing a present 
disability not already service-connected, the claims of 
entitlement to service connection for a testicular condition 
and sexual dysfunction are not established.  

The Board finds that the veteran has not met his initial 
burden of submitting evidence of well grounded claims for  of 
entitlement to service connection for a testicular condition 
and sexual dysfunction and the claims must be denied on that 
basis.  See 38 U.S.C.A. § 5107(a).  

The Board also notes that, in an October 1998 statement from 
the veteran, he submitted duplicate medical evidence and he 
related that he is receiving treatment for the aforementioned 
claimed disabilities from VA.  He stated that he was told by 
a physician that he should be seen by a urologist for these 
conditions.  However, the Board notes that medical evidence 
already associated with the claims folder shows that the 
veteran was seen by the VA urology clinic for his complaints.  
As for a urologist performing a VA compensation and pension 
examination, in the absence of a well-grounded claim, VA 
cannot assist the veteran in the development of the facts 
pertinent to the claim, to include ordering additional 
examinations.  Morton v. West, 12 Vet. App. 477, 486 (1999).  
Furthermore, the evidence submitted in October 1998 by the 
veteran are duplicates of evidence already associated with 
the claims folder and as such, cannot be considered pertinent 
evidence.  See 38 C.F.R. § 20.1304(c) (1999).  Finally, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would render the claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board views its (and the RO's) discussion above as 
sufficient to inform the veteran of the elements necessary to 
present well-grounded claims for the claimed disabilities, 
and the reasons why the current claims are inadequate.  See 
Robinette, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for a testicular condition and sexual 
dysfunction is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

